11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Jose Rogelio
Cardenas
Appellant
Vs.                   No.
11-02-00116-CR B Appeal from
Dallas County
State of Texas
Appellee
 
The trial court
convicted appellant of delivery of cocaine and assessed his punishment at
confinement for 3 years and a $2,000 fine. 
We affirm.
Appellant=s
court-appointed counsel has filed a brief in which he stated that he has
conscientiously examined the record and the applicable law.  Counsel reviewed the indictment, the use of
an interpreter, the sufficiency of the evidence, the punishment imposed, and
the effectiveness of trial counsel. 
Appellate counsel stated that he can find no point of error that can be
supported by the record.
Counsel has
furnished appellant with a copy of the brief and advised appellant of his right
to review the record and file a pro se brief. 
A pro se brief has not been filed. 
Counsel has complied with the procedures outlined in Anders v.
California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503
(Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v.
State, 516 S.W.2d 684 (Tex.Cr.App.1974); and Gainous v. State, 436 S.W.2d 137
(Tex.Cr.App.1969).
Following the
procedures outlined in Anders, we have independently reviewed the
record.  We agree that the appeal is
without merit.
The judgment of
the trial court is affirmed.
 
PER
CURIAM
January 23,
2003
Do not
publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.